OPINIÓN CONCURRENTE BEL
JUEZ ASOCIADO SR. ALDREY.
Don Roberto Ií. Todd presentó en este tribunal el.día 19 de julio último una petición de mandamus contra don Eduardo J. Saldaña, Secretario Ejecutivo de Puerto Rico alegando en lo substancial que el día 11 del mismo mes pre-sentó al Sr. Saldaña un certificado creditivo de que ha sido nominado candidato por convención celebrada los días 28 y 29 de junio del mes anterior por el Partido Republicano Puertorriqueño para Comisionado Residente en los Estados "Unidos para la elección general que habrá de tener lugar en esta isla el próximo mes de noviembre, certificado que está suscrito por Manuel F. Rossy y por Fernando G-éigel ante un notario ante quien reconocen solamente las certezas de sus firmas, y solicitó que se librara una orden contra dicho Sr. Saldaña para que expusiera las razones que tuviera para que no se expidiera un auto de mandamus contra él ordenán-dole que recibiera la nominación del Sr. Todd y la envíe a *706la Junta Insular de Elecciones con instrucciones de ser co-locada en la papeleta electoral para las elecciones como la candidatura del .Partido Republicano de Puerto Rico con el emblema de dicho partido, el águila.
Este tribunal libró la orden solicitada de la que disentí porque no alegándose en esa petición que el Secretario Eje-cutivo, Sr. Saldaña, se hubiese negado a recibir la candida-tura del Sr. Todd, no procedía tomar acción alguna contra él para obligarle a realizar un acto que no se alega que él se está negando a ejecutar, y porque si bien se decía en la solicitud que el peticionario tenía informes de que el Sr. Sal-daña se negaría a recibir esa candidatura, estimé que esto no es suficiente para autorizar el procedimiento de mandamus por no alegarse expresamente que el demandado se niega a realizar acto alguno que por la ley tenga obligación de eje-cutar sin que los pocos días transcurridos entre la presenta-ción de la candidatura y la petición de mandamus sean por sí mismos demostración inequívoca de una negativa del se-cretario.
El día señalado por el tribunal compareció el Sr. Sal-daña al solo efecto de impugnar la jurisdicción de este tribunal porque no había sido citado personalmente y presentó una declaración suya suscrita y jurada según la cual a él no le fué presentada la candidatura del Sr. Todcl, como se alega en la petición, ni se ha negado a recibirla, pues en las fe-chas que se expresan en la solicitud de mandamus él estaba ausente en los Estados Unidos disfrutando de vacaciones que terminarían a fines del mes de julio, a cuyo vencimiento se encargaría nuevamente de su oficina.
El tribunal anuló la orden expedida contra Saldaña y días después, el 29 de julio, se presentó otra petición enmen-dada de mandamus por el Sr. Todd y se ordenó por este tribunal que al día siguiente compareciera el Sr. Saldaña a exponer las razones que tuviera para no recibir y archivar la nominación del peticionario como candidato de una con-vención del Partido Republicano Puertorriqueño para Oomi-*707sionado Besidente en los Estados Unidos y para no enviar esa candidatura a la Junta Insular de Elecciones con ins-trucciones de colocarla en el debido sitio en la papeleta electoral como la candidatura del Partido Republicano Puerto-rriqueño con el emblema del mismo, el águila.
Nuevamente compareció el Sr. Saldaña ante nosotros y presentó una declaración jurada en la que expone que hace suyas todas las actuaciones del Secretario Ejecutivo Interino de Puerto Rico Sr. Herrero, en relación con la cuestión que se ventila, y alega que de dichas actuaciones se desprende que el certificado de nominación del Sr. Roberto H*. Todd para Comisionado Residente en los Estados Unidos fue re-cibido en la Secretaría Ejecutiva de Puerto Rico en la fecha de su presentación, que dicho certificado consta actualmente en los archivos de dicha secretaría y forma parte de la do-cumentación oficial de la misma, y que estos hechos apare-cen expuestos bajo juramento por el compareciente en el ■affidavit que acompaña y que hace parte de su comparecen-cia. También alegó contestando al otro particular del re-querimiento que de acuerdo con el artículo 41 de la ley nú-mero 79 para establecer la ley de inscripciones y elecciones •de 1919, según fué enmendada en julio 30 de 1923 (p. 587), no ha existido ni existe en la actualidad obligación o deber .algunos de parte del demandado de enviar a la Junta Insular de Elecciones el nombre de ningún candidato cuya nomina-ción se haya radicado en la oficina del Secretario Ejecutivo de Puerto Rico para ser electo en las elecciones que han de celebrarse el día 4 de noviembre de este año; y que dicha •obligación no existirá hasta el día primero de octubre de 1924, en cuya fecha el Secretario Ejecutivo tiene el deber de enviar todos los candidatos en el mismo día, por medio de listas certificadas, y que no tiene el demandado obliga-ción alguna impuesta por la ley de remitir a la Junta Insular de Elecciones separadamente el nombre de candidato al-guno para ningún puesto a ser cubierto por el voto popular •en las próximas elecciones. También alegó el demandado *708como fundamento que impide en absoluto la expedición del auto de mandamus en el presente caso que en la tarde del día 29 de julio último se le entregó personalmente un cer-tificado de nominación suscrito por José Tous Soto y Eugenio Lecompte, como presidente y secretario, respectivamente, de una convención celebrada por el Partido Republicano Puertorriqueño en la ciudad de San Juan el día 25 del mes de julio, por el cual se nomina como candidato de dicbo par-tido para el cargo de Comisionado Residente de los Esta-dos Unidos al Hon. Félix Córdova Dávila; que dicbo certi-ficado de nominación, al igual que el certificado presentado a nombre del señor Todd, ba sido también recibido en la Secretaría Ejecutiva de Puerto Rico y consta en los archi-vos de la misma formando parte de la documentación oficial dé dicha secretaría, que estos hechos aparecen expresados bajo juramento en el affidavit que acompaña y que se hace parte de la comparecencia, y que toda vez que el certificado de nominación presentado a nombre del señor Todd ha sido hecho a nombre del Partido Republicano Puertorriqueño, se-gún aparece del certificado que acompaña, y que el certificado de nominación hecho a nombre y a favor del Hon. Félix Córdova Dávila aparece también hecho a nombre del Partido Republicano Puertorriqueño, o sea, el mismo partido que se alega nominó al peticionario en este caso, las actuacio-nes del Secretario Ejecutivo de Puerto Rico están expresa y textualmente demarcadas en la sección 36 de la Ley Electoral de Puerto Rico, y que de acuerdo con el párrafo se-gundo de la misma las funciones del demandado bajo las ac-tuales circunstancias, después que son radicados estos dos certificados de nominación, se limitan a dar aviso de este hecho al comité central del partido a nombre del cual se ban presentado esos dos certificados de nominación, y que la fa-cultad de determinar cuál de esos certificados de nominación representa la candidatura oficial de dicho partido ha sido expresamente conferida por dicha sección 36 al citado co-mité central. También alegó el demandado que habiéndose *709presentado en su oficina el día anterior el certificado de no-minación del señor Félix Córdova Dávila no lia tenido tiempo material para dar cumplimiento a lo que expresamente le ordena la ley que Raga en estas circunstancias pero que a la mayor brevedad posible se propone cumplir estrictamente eop lo dispuesto en el estatuto.
A esa contestación se hicieron parte de ella varias decla-raciones suscritas y juradas que comprueban los hechos ple-gados, entre ellos que la. nominación del Sr. Todd ha sido recibida en la Secretaría Ejecutiva de Puerto Rico y está entre los documentos de su archivo; que se acusó recibo al señor Todd de su candidatura; que el 14 de julio último don José Tous Soto, como presidente del Partido Republi-cano Puertorriqueño, entregó en la misma oficina una decla-ración escrita y jurada, en la que consigna que dicho Par-tido Republicano Puertorriqueño no ha celebrado convención alguna hasta esa fecha para elegir candidatos para las elec-ciones de este año; y que el 21 de julio el Secretario Eje-cutivo solicitó por escrito del Sr. Todd le pruebe que la convención que lo eligió fué convocada debidamente. Nin-guno de los hechos expuestos en esas declaraciones juradas ha sido negado por el peticionario.
Dispone la sección 36 de la Ley Electoral, según quedó enmendada el 30 de junio de 1923, que cualquier partido po-lítico que hubiere depositado más del 20 por ciento del voto total de la isla para Comisionado a Washington en las. pre-cedentes elecciones generales tendrá derecho a nombrar can-didatos por medio de convenciones debidamente convocadas, que se celebrarán a más tardar el 5 de septiembre; y que el presidente y el secretario de las mismas certificarán al Se-cretario Ejecutivo, a más tardar a las doce del día 10 de septiembre los nombres de los candidatos designados por la convención.
En. este caso el día 11 de julio último fué presentado al Secretario Ejecutivo de Puerto Rico Interino el certificado de nominación del peticionario, y como el Secretario propie-*710tario demandado, Sr. Saldaña, alega bajo, juramento que dicho certificado fia sido recibido en sn oficina en la fecfia de su presentación y que consta en sus archivos y forma parte de la documentación oficial de la misma, no procede librar un auto de mandamus para obligarle a hacer lo que él reconoce y acepta que ha hecho, o sea, recibir y archivar con los de-más documentos oficiales de su oficina la petición del Sr. Todd, aceptación y archivo que aparece más claramente de la declaración jurada que acompañó con su contestación, por lo que en vista de esos hechos aceptados por el actual secre-tario demandado no tenemos que decidir respecto a la con-ducta de su antecesor interino solicitando del Sr. Todd cierta comprobación de su designación.
La pretensión del peticionario de que el Secretario Eje-cutivo envíe su nombre a la Junta Insular de Elecciones para ser impreso en la papeleta oficial como la candidatura del Partido Republicano Puertorriqueño para Comisionado en Washington es improcedente por ser contraria a la ley, pues ésta dispone en el artículo 41 que el Secretario Ejecu-tivo enviará el primero de octubre a la Junta Insular de Elecciones listas certificadas con los nombres de todos dos candidatos presentados en su oficina, y cómo ese día no ha llegado no puede el peticionario exigir ni puede obligarse al demandado que envíe el nombre del peticionario como tal candidato a dicha Junta Insular de Elecciones y, además, porque el secretario no tiene obligación de enviar a la junta separadamente los nombres de los candidatos según se le vayan presentando sino que es el día primero de octubre que deberá enviar listas de todos los candidatos.
La petición de mandamus es también improcedente por-que dispone la ley en el párrafo segundo del artículo 36 ci-tado que ningún partido político presentará más de una can-didatura para cada cargo, y pudiendo presentarse los certifi-cados de candidaturas hasta el día 10 de septiembre, hasta esta fecha no puede saber el secretario si la candidatura que se le ha presentado es la que habrá de certificar el día pii-*711mero de octubre a la Junta Insular de Elecciones para que figure en la papeleta electoral, pues preveyendo nuestra ley en el párrafo segundo del artículo 36 citado que pueda pre-sentarse más de una candidatura como las candidaturas acor-dadas por dos o más convenciones del'mismo partido, como ocurre en este caso en que se lian presentado 'dos candida-tos para Comisionado Residente en los Estados Unidos como las' del Partido Republicano Puertorriqueño, lia dispuesto para casos como el presente que el Secretario Ejecutivo dé aviso del hecho al comité central de dicho partido, el cual estará facultado para determinar cuál es la candidatura ofi-cial de aquél, cuya decisión deberá ser presentada al Secre-tario Ejecutivo antes de las doce del día 20 de septiembre, debiendo dicho secretario regirse por dicha decisión a me-nos que en 30 de septiembre, o antes, un tribunal de justicia ordenare lo contrario; y en caso de que el comité central del partido dejare de presentar su decisión antes de las doce del día 20 de septiembre, se considerará como candida-tura oficial del partido la presentada en primer término al Secretario Ejecutivo y' todas las demás candidaturas del mismo partido para el mismo cargo serán consideradas nu-las y sin valor.
Puesto que nuestra ley prohíbe que haya más de una candidatura por cada partido político y puesto que ha pre-visto el caso de que se presenten dos o más candidaturas como las de un mismo partido, y ha establecido claramente lo que ha de hacerse en tal caso, y puesto que el secretario afirma bajo juramento que está dispuesto a cumplir a la mayor brevedad eon la ley y no se ha determinado cuál de las dos candidaturas presentadas, es la oficiál, no podemos ordenar al Secretario Ejecutivo que considere la del peticio-nario como la candidatura oficial que ha de figurar en ]a papeleta electoral. Eso es lo que dispone el estatuto y no-sotros no somos legisladores para alterarlo disponiendo una cosa contraria o distinta a la establecida en él.
Es cierto que la Corte Suprema de Nebraska, en el caso *712de Phelps v. Piper, 48 Neb. 724, y la de Michigan en el de Stephenson v. Board of Election, 118 Mich. 396, han resuelto que en caso de dos candidaturas de un mismo partido am-bas deben figurar en la papeleta electoral, pero esas reso-luciones no son aplicables al caso que estamos considerando porque ambas descansan en la base de que la legislatura de aquellos estados no ha previsto lo que ha de hacerse en tal situación, y al efecto en el primero de esos casos se dice terminantemente que “La legislatura no ha dispuesto me-dio alguno para la determinación de tales controversias; ’ ’ y en la segunda resolución se dice “Aquí tenemos qué con-siderar las dos convenciones, cada una alega tener el dere-cho de representar al mismo partido político. La propia ley será examinada en vano en busca de un precepto que trate tal contingencia. No fue tenida en cuenta, por la le-gislatura y por tanto nada se legisló sobre el particular. No debe ser cosa que cause sorpresa que la ley, como fué aprobada originalmente, no sea perfecta en todos sus parti-culares.”
Nuestra legislatura ha previsto el caso que no tuvieron en cuenta esos dos Estados y por consiguiente el secretario tiene que seguir los trámites dispuestos por ella y está dis-puesto a cumplirlos.
Por las razones expuestas no debe librarse el auto de mandamus que se solicita y estoy conforme con la resolu-ción del tribunal solamente en cuanto niega la expedición del auto solicitado.